Citation Nr: 0923047	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-37 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Buffalo, New 
York


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to October 
2001.  His discharge for the period from July 1994 to October 
2001 was found to constitute a bar to VA benefits based on 
this period of service, but his period of service from July 
1990 to July 1994 has been deemed honorable and not a bar to 
VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 decision of the Buffalo, New York 
VA Medical Center (VAMC).  In that decision, the VAMC denied 
the Veteran's claim for an annual clothing allowance.


FINDINGS OF FACT

1.  The Veteran has not been granted service connection for a 
disability requiring the use of a prosthetic or orthopedic 
appliance.

2.  The preponderance of the evidence reflects that the 
medication prescribed for the Veteran's service-connected 
athlete's foot does not cause irreparable damage to his 
outergarments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met. 38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(a), 3.810 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

In a September 2007 letter, the VAMC notified the Veteran of 
the evidence needed to substantiate his claim for an annual 
clothing allowance.  This letter also explained VA's duties 
to notify and assist the Veteran with regard to his claim, 
and that VA would make reasonable efforts to obtain relevant 
private medical records, and make as many requests as 
necessary to obtain Federal records.  Thus, the September 
2007 letter satisfied the second and third elements of the 
duty to notify.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the September 2007 letter complied with this requirement by 
telling the Veteran to send copies of any relevant evidence 
he had in his possession.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in the statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

To the extent that the VAMC's actions did not comply with any 
other potentially applicable VCAA notice requirements, the 
Veteran has not alleged or shown any prejudice from such 
error.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (when 
there is a VCAA notice error, a Veteran has the burden of 
showing that such error was prejudicial).  Moreover, the 
Veteran's August 2007 application for annual clothing 
allowance (VA Form 10-8678) and his September and December 
2007 statements reflect that he was aware of the various 
requirements for showing entitlement to an annual clothing 
allowance.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
343-345 (2005).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all of the identified post-service private and VA 
treatment records, and the records of the Social Security 
Administration's disability determination.  Moreover, for the 
reasons stated below, VA was not required to afford the 
Veteran an examination or obtain an opinion from the Chief 
Medical Director or designee as to damage to the Veteran's 
outergarments from the medication prescribed for his service-
connected athlete's foot, because the evidence of record 
provides a sufficient basis on which to decide the claim.  
Cf. Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, 
inter alia, Green v. Derwinski, 1 Vet. App. 121, 124) (VA's 
duty to assist a veteran includes providing a thorough and 
contemporaneous examination when the record does not 
adequately reveal the current state of the veteran's 
disability).
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to an annual 
clothing allowance is thus ready to be considered on the 
merits.


Analysis

The Veteran has been granted service connection for asthma, 
rated 100 percent, posttraumatic stress disorder (PTSD), 
rated 50 percent, urethral stricture, rated noncompensable, 
and athlete's foot, also rated noncompensable.

38 U.S.C.A. § 1162 provides that VA will pay an annual 
clothing allowance to a Veteran who meets either of the 
following two criteria: (1) because of a service connection 
disability wears or uses a prosthetic or orthopedic appliance 
which VA determines tends to wear out or tear his clothing, 
or (2) uses medication prescribed for a skin condition due to 
a service-connected disability that VA determines causes 
irreparable damage to his outergarments.  The implementing 
regulation provides that the following criteria must also be 
satisfied.  With regard to the first criteria, a medical 
report must disclose that the applicant wears or uses certain 
prosthetic or orthopedic appliances that tend to wear or tear 
clothing because of such disability, and such disability is 
the loss of a hand or a foot.  38 C.F.R. § 3.810(a)(1).  With 
regard to both criteria, the Chief Medical Director or his 
designee must certify that that because of such disability a 
prosthetic or orthopedic device is worn or used that tends to 
wear or tear the applicant's clothing, or that because of the 
use of a physician-prescribed medication for a skin condition 
that is due to a service-connected disability, irreparable 
damage is done to the applicant's outergarments. 38 C.F.R. § 
3.810(a)(2).

The Veteran contends that he is entitled to an annual 
clothing allowance for several reasons.  In his August 2007 
application, he identified carpal tunnel syndrome as the 
disability requiring use of the appliance or medication and 
arm brace as the type of appliance or name of medication.  In 
his September 2007 communication, the Veteran requested the 
clothing allowance "per braces that I wear."  As the 
evidence does not reflect that the Veteran has been granted 
service connection for carpal tunnel syndrome, this request 
for an annual clothing allowance based on arm or other braces 
must be rejected as a matter of law, because the statute and 
regulation require that damage to clothing be from an 
appliance worn or used because of a service-connected 
disability.  See  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Veteran also argued in a letter received in December 2007 
that his foot medication and arch supports damage his socks 
and foot wear.  He added that his skin medication damages his 
clothing and his splints (braces) damage his clothing.  To 
the extent that the Veteran argues that damage to his 
clothing is due to medication for a non-service-connected 
skin condition, arches for his non-service-connected flat 
feet, or splints for his non-service-connected carpal tunnel 
syndrome, these arguments must also be rejected as a matter 
of law for the reasons stated above.  Id.

The only potential basis on which the Veteran could be 
entitled to an annual clothing allowance is that the 
medication prescribed for his service-connected athlete's 
foot damages his socks and footwear.  To the extent that 
socks are "underwear" rather than "outergarments," they 
are not the type of clothing for which an annual clothing 
allowance is permitted due to the use of medication.  Short 
Bear, 19 Vet. App. at 344.  In addition, while the Veteran is 
competent to testify that the medication he takes for his 
athlete's foot damages his footwear or other outergarments, 
this testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  That evidence contradicts the Veteran's 
testimony and weighs against the claim.  Specifically, the 
May 2008 VA examination report that diagnosed the Veteran 
with athlete's foot indicates that the only treatment for the 
Veteran's athlete's foot is Tinactin powder on both soles of 
the feet twice per day.  The diagnosis indicated that the 
Veteran's athlete's foot is restricted to both soles.  
Moreover, the December 2008 VA skin disease examination, 
which diagnosed the Veteran with hyperhidrosis, secondary 
plantar keratoderma, and tinea pedis of the 4th interdigital 
web spaces, indicated treatment of urea 40 percent cream 
twice per day, drysol solution every night, and tonaftate 
powder every day.  Significantly, as to side effects, the VA 
examiner wrote, "None at this time."

Thus, as the only medical evidence which discussed the 
medication prescribed for the Veteran's service-connected 
athlete's foot and non-service-connected skin conditions did 
not indicate that there were any side effects generally or 
any damage to outergarments specifically, the Board finds 
that this evidence outweighs the Veteran's vague and general 
testimony as to damage to his clothing from medication.

Moreover, there is no certification of irreparable damage to 
the Veteran's outergarments from the Chief Medical Director 
or designee as required by 38 C.F.R. § 3.810(a)(2), and, 
given the lack of any evidence of any damage to the Veteran's 
outergarments from medication prescribed for his service-
connected athlete's foot, there is no basis on which to 
request an opinion from the Chief Medical Director or 
designee on this question.  Cf. Hart v. Mansfield, 21 Vet. 
App. at 508 (VA's duty to assist a veteran includes providing 
a thorough and contemporaneous examination when the record 
does not adequately reveal the current state of the veteran's 
disability).

For the foregoing reasons, the claim for entitlement to an 
annual clothing allowance must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the only legally viable 
contentions in support of the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an annual clothing allowance is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


